Weldon, J.,
delivered the opinion of the court :
The claim in this case consists of five items, as set forth in the findings. The conclusions of the court allow items 1, 2,3, and 5, but disallow item 4. Item 4 embraces a class of service not provided for by law. It is no part of the ministerial or judicial service of a commissioner to prepare an affidavit to facilitate the discharge of the duty of the district attorney. The commissioner is presumed to act judicially, and it is no part.of his duty to prepare for the successful prosecution of the case. The item of $45.60 for copies of process under section 10.14, Revised Statutes, is allowed in this case, as it appears that no charge was made for returning, the originals to the clerk under the order set forth in Finding III.
The claimant is allowed but one fee for the same service in substance; and as he is not allowed for returning the original papers, if he makes copies under the requirements of section 1014 he is allowed for- that service. A commissioner has a right to do in the discharge of his official duty whatever the la w requires, and is entitled to charge whatever the law allows for such service; and the fact that he does something else, amounting in substance to the same thing, if for the latter service he gets no pay he will not be deprived of his compensation for what the law requires him to do.
It is the judgment of the court that the claimant recover the sum of $411.30.